Citation Nr: 0404538	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, as 
secondary to the service-connected residuals of a right 
medial meniscus tear and the service-connected arthritis of 
the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1985 to 
July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the issue 
on appeal.  

In a statement received at the RO in July 1999, the veteran 
raised the issue of entitlement to service connection for a 
disability manifested by muscle damage of the right thigh and 
calf, secondary to the service-connected disabilities.  This 
claim, which has not been adjudicated by the RO, is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

Currently, service connection has been granted for the 
following disabilities:  residuals of a right medial meniscus 
tear (30%, effective from February 1994), arthritis of the 
left knee associated with the residuals of the right medial 
meniscus tear (10%, effective from October 2001), and 
arthritis of the right knee associated with the residuals of 
the right medial meniscus tear (10%, effective from October 
2001).  Throughout the present appeal, the veteran has 
asserted that his service-connected right knee disabilities 
caused him to develop an abnormal gait which, in turn, 
resulted in his current low back pathology.  

At the personal hearing conducted at the RO before the 
undersigned Veterans Law Judge in May 2003, the veteran 
testified that a VA physician who had treated him at the 
Chillicothe VA Medical Center (VAMC) had expressed an opinion 
that the veteran's abnormal gait (caused by his 
service-connected right knee disabilities) had resulted in 
the development of his back disorder.  Hearing transcript 
(T.) at 8, 13.  According to the veteran's testimony, he 
received pertinent treatment from this VA doctor in 1999 and 
2000.  T. at 3, 11-12.  

The only records of treatment that the veteran has received 
from this physician, which are included in the claims folder, 
are those dated in April 1999 and June 1999.  Consequently, 
the Board finds that a remand is necessary to accord the RO 
an opportunity to procure and to associate with the veteran's 
claims folder copies of available records of back treatment 
that the veteran has received from this doctor since June 
1999.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain records of back 
treatment that the veteran received at 
the Chillicothe VAMC since June 1999.  
The Board is particularly interested in 
records of such treatment that the 
veteran has received from Dr. Guan-Hiok 
Yu at this medical facility since June 
1999.  All such available reports should 
be associated with the veteran's claims 
folder.  

2.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a back disability, as 
secondary to the service-connected 
residuals of a right medial meniscus tear 
and the service-connected arthritis of 
the right knee.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in December 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



